DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:
Regarding claim 21, the recited “wherein the number of threads of the first blade portion is three, and
wherein the developing apparatus satisfies a following expression:
(A1 - B1) x P1 x N1 ≤ (A2 - B2) x P2 x N2
where A1 is an outer diameter of the first blade portion, B1 is an outer diameter of the first rotation shaft portion, P1 is a spiral lead of the first blade portion, N1 is a number of threads of the first blade portion, A2 is an outer diameter of the second blade portion, B2 is an outer diameter of the second rotation shaft portion, P2 is a spiral lead of the second blade portion, and N2 is a number of threads of the second blade portion” should be corrected to “wherein the developing apparatus satisfies a following expression:
(A1 - B1) x P1 x N1 ≤ (A2 - B2) x P2 x N2

wherein N1 equals three”.
Regarding claim 22, the recited “wherein the number of threads of the first blade portion is three, and 
where M is a length of the clearance portion in the rotation-axis direction, A1 is an outer diameter of the first blade portion, B1 is an outer diameter of the first rotation shaft portion, P1 is a spiral lead of the first blade portion, N1 is a number of threads of the first blade portion, A2 is an outer diameter of the second blade portion, B2 is an outer diameter of the second rotation shaft portion, P2 is a spiral lead of the second blade portion, and N2 is a number of threads of the second blade portion” should be corrected to “where M is a length of the clearance portion in the rotation-axis direction, A1 is an outer diameter of the first blade portion, B1 is an outer diameter of the first rotation shaft portion, P1 is a spiral lead of the first blade portion, N1 is a number of threads of the first blade portion, A2 is an outer diameter of the second blade portion, B2 is an outer diameter of the second rotation shaft portion, P2 is a spiral lead of the second blade portion, and N2 is a number of threads of the second blade portion, and
wherein N1 equals three”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Suenami et al. US 20160370733. 
Regarding claim 1, Suenami et al. discloses:
A developing apparatus comprising:
a developer bearing member (20/21) (FIG. 2) configured to bear developer containing toner and carrier for developing an electrostatic latent image formed on an image bearing member;
a developer container (22) (FIG. 4) comprising a first chamber (22c) (FIG. 4) and a second chamber (22d) (FIG. 4) and configured to contain the developer, the second chamber being separated from the first chamber by a partition wall (22b) (FIG. 4);
a first communicating portion (22f) (FIG. 4) configured to permit the developer to communicate from the second chamber to the first chamber;
a second communicating portion (22e) (FIG. 4) configured to permit the developer to communicate from the first chamber to the second chamber;
a first conveyance screw (43) (FIG. 4) disposed in the first chamber and configured to convey the developer in a first direction toward the second communicating portion from the first communicating portion;
a second conveyance screw (44) (FIG. 4) disposed in the second chamber and comprising:
a first rotation shaft portion (44b upstream of L) (FIG. 5),

a second rotation shaft portion (44b downstream of L) (FIG. 5) formed coaxially with the first rotation shaft portion, and
a second blade portion (52b) (FIG. 5) disposed downstream of the first blade portion in the second direction, spirally formed on an outer circumferential surface of the second rotation shaft portion, and configured to convey the developer in the first direction and deliver the developer from the second chamber to the first chamber through the first communicating portion, each of the first blade portion and the second blade portion being disposed in the second direction so as to face the first communicating portion; and
	a developer discharging portion (22h) (FIG. 4) disposed downstream of the second blade portion in the second direction and configured to discharge a part of the developer from the developing apparatus,
	wherein the developing apparatus satisfies a following expression:
	(A1 - B1) x P1 x N1 ≤ (A2 - B2) x P2 x N2 ≤ 1.5 x (A1-B1) x P1 x N1
	where A1 is an outer diameter of the first blade portion, B1 is an outer diameter of the first rotation shaft portion, P1 is a spiral lead of the first blade portion, N1 is a number of threads of the first blade portion, A2 is an outer diameter of the second blade portion, B2 is an outer diameter of the second rotation shaft portion, P2 is a spiral lead of the second blade portion, and N2 is a number of threads of the second blade portion [0058] (FIG. 5).
Regarding claim 3, Suenami et al. discloses:
wherein the developing apparatus satisfies a following expression:
(A1 - B1) x P1 x N1 ≤ (A2 - B2) x P2 x N2 ≤ 1.3 x (A1 - B1) x P1 x N1 [0058].

wherein the number of threads of the first blade portion is equal to the number of threads of the second blade portion (FIG. 5).
Regarding claim 5, Suenami et al. discloses:
wherein the spiral lead of the first blade portion is equal to the spiral lead of the second blade portion [0058].
Regarding claim 6, Suenami et al. discloses:
wherein the outer diameter of the first blade portion is equal to the outer diameter of the second blade portion [0058].
Regarding claim 7, Suenami et al. discloses:
wherein the outer diameter of the first rotation shaft portion is equal to the outer diameter of the second rotation shaft portion (FIG. 5).
Regarding claim 10, Suenami et al. discloses:
wherein the developer is supplied to the developer bearing member in the first chamber (FIG. 2).

Allowable Subject Matter
Claims 11 and 13-20 are allowed.
Claims 21 and 22 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 9, 21, and 22, the prior art of record does not disclose or suggest the recited “wherein the number of threads of the first blade portion is three” along with the remaining claim limitations.
Regarding claims 11 and 13-20, the prior art of record does not disclose or suggest the recited “wherein the developing apparatus satisfies a following expression:
(A1 - B1) x P1 x N1 x (L - M) ≤ (A2 - B2) x P2 x N2 x L ≤ 1.5 x (A1 - B1) x P1 x N1 x (L - M)” along with the remaining claim limitations.

Response to Arguments
	Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues that Suenami et al. does not teach or suggest a developing apparatus that satisfies the expression (A1 - B1) x P1 x N1 ≤ (A2 - B2) x P2 x N2 ≤ 1.5 x (A1-B1) x P1 x N1, where A1 is an outer diameter of the first blade portion, B1 is an outer diameter of the first rotation shaft portion, P1 is a spiral lead of the first blade portion, N1 is a number of threads of the first blade portion, A2 is an outer diameter of the second blade portion, B2 is an outer diameter of the second rotation shaft portion, P2 is a spiral lead of the second blade portion, and N2 is a number of threads of the second blade portion (see page 17 of applicant’s arguments). However, as set forth above, Suenami et al. discloses wherein the outer diameters of the blade portions (A1 and A2) are equal, the outer diameters of the first and second rotation shaft portions (B1 and B2) are equal, the number of threads of the first and second blade portions (N1 and N2) are equal, and the spiral leads of the first and second blade portions (P1 and P2) are equal (see [0058] and FIG. 5). Therefore, the recited expression is met. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852